MEMORANDUM **
Tian Mao Zhu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, see Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Zhu’s testimony, application, statements, and exhibits contained inconsistencies going to the heart of his asylum claim, including his practice of Falun Gong, the nature of his police detention, and his termination from employment. See Pal v. INS, 204 F.3d 935, 939-40 (9th Cir.2000).
Because Zhu failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Zhu does not challenge the IJ’s denial of CAT relief and therefore it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.